Citation Nr: 0707137	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable initial rating for a skin 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a an acquired psychiatric disorder, to 
include post-traumatic stress disorder.  In March 2006, the 
Board remanded the claim for additional development.

The veteran has also expressed disagreement with a July 2006 
rating decision, the Appeals Management Center granted 
noncompensable service connection for a skin condition, 
effective August 28, 2003.  That issue will be addressed in 
the attached remand and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD, 
nor has any PTSD been related to his active service.

2.  The veteran's diagnosed psychiatric disorders (depressive 
disorder, not otherwise specified, psychotic disorder, not 
otherwise specified) first manifested many years after his 
separation from service and are unrelated to his period of 
service or to any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
stresses of active service.   

The veteran's service personnel records list his military 
occupational specialty as military policeman, and show that 
he received the National Defense Service Medal and the Good 
Conduct Medal.  These awards indicate service but do not 
denote combat.  The veteran served in Germany from March 1973 
to September 1975.  He does not allege combat exposure during 
service, and denied a history of combat exposure during a 
June 2004 treatment session at the Jackson VA medical center.  
As the veteran does not have a confirmed history of engaging 
in combat with the enemy during service, his alleged 
stressors must be verified.  

The veteran's service medical records are negative for any 
treatment of psychiatric disorders, including PTSD, during 
service.  His September 1972 entrance examination found him 
to be qualified for enlistment with no psychiatric 
abnormalities, and no psychiatric disorders were found at his 
September 1975 separation examination.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
psychiatric disorder.  38 C.F.R. § 3.303(b).  With regard to 
the continuity of post-service symptomatology, the first 
post-service clinical evidence of record of symptoms of a 
psychiatric disorder is a May 2004 VA treatment report where 
the veteran stated he was suffering from nightmares, 
insomnia, fatigue, and an inability to trust anyone.  
However, no diagnosis was made at the time.  In a June 2004 
VA treatment report, the veteran complained of anhedonia, low 
energy, poor concentration, suicidal ideation, a chronic 
depressed mood, and sleep disturbance.  He claimed that he 
was involved in a car accident during service in Germany 
which did not result in any major injuries or death and 
caused him to have nightmares for 30 years.  The veteran also 
claimed to have suffered from auditory and visual 
hallucinations for 30 years.  He complained of not being able 
to work due to his sleeping problems and anxiety.  The 
physician diagnosed him with depressive disorder, not 
otherwise specified and prescribed an antidepressant.  At a 
July 2004 follow-up appointment, the veteran claimed that the 
antidepressant was still not helping him sleep, and as a 
result he still could not work.  The physician noted that the 
veteran did not meet the criteria for screening for PTSD.  

The veteran has submitted several lay statements in support 
of his claim.  A friend's March 2005 statement asserted that 
the veteran had complained of being depressed and suffering 
from anxiety due to his military service and that it had been 
difficult for him to mentally function in a working 
environment.  The veteran's own March 2005 statement claimed 
that a large fire started in a building when he was on police 
duty one night during service and that he went into the 
burning building to help evacuate people.  He further stated 
that he would experience stress whenever he saw television 
programs about fire.  Additionally, when the veteran came 
home on leave from service in Germany, he did not wish to 
return to Germany due to the stress he experienced from 
various events in service, including the building fire, a 
bomb that exploded near his barracks, and horrific traffic 
accidents he covered on duty that resulted in many deaths.  
The veteran submitted another friend's March 2006 statement 
supporting his claim of being involved in a building fire.  
The veteran's friend observed that the veteran had been 
depressed from time to time and complained of hearing sounds 
of screaming and seeing people on fire running from fire 
trucks.  He further stated that the veteran had repeatedly 
told him about the burning building incident and that the 
veteran was afraid of darkness, loud noises, crying children, 
and fire.  
     
An April 2006 VA medical report shows that the veteran 
complained of being constantly depressed and experiencing 
nightmares for the previous five years since he saw a fire 
that reminded him of his Vietnam days.  He denied alcohol or 
substance abuse but admitted occasional alcohol use.  The 
physician noted that the veteran made poor eye contact and 
stared at the ground in a hunched over fashion during the 
session.  He further noted that the veteran reported 
suffering from distressing recollections of rescuing people 
from a fire when he heard fire truck sirens and also suffered 
from noncommand auditory hallucinations and insomnia.  The 
physician diagnosed the veteran with depression not otherwise 
specified and psychosis not otherwise specified.  

At a May 2006 VA examination, the examiner reviewed the 
veteran's entire claim file and conducted a complete 
psychiatric examination.  The examiner noted that the 
veteran's psychiatric symptoms included depressed mood, 
crying spells, insomnia, fatigue, hopelessness, helplessness, 
auditory hallucinations, panic, poor concentration, intrusive 
thoughts and nightmares about the fire experience in service, 
and isolation with restriction in activities and people.  He 
observed that the veteran was guarded in his responses to 
questions, had increased psychomotor activity, made no eye 
contact, had restricted and tearful affect, and denied 
suicidal/homicidal ideation or plan.  The veteran was vague 
about his daily use of alcohol but reported drinking a lot of 
whiskey during the previous six or seven years as well as a 
history of blackouts related to alcohol use.  He also 
identified employment, health, marital issues, housing, and 
financial problems as recent major stressors in his life.  
The examiner found that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD and diagnosed him with 
depressive disorder not otherwise specified, psychotic 
disorder not otherwise specified, and alcohol dependence.  
The examiner determined that there was no evidence to suggest 
that the veteran's psychiatric disorders were caused by or 
aggravated by events in military service.  Rather, the 
evidence suggested that his psychiatric disorders were the 
result of multiple psychosocial stressors that had evolved 
since military service.    

The veteran has not alleged that his diagnosed alcohol 
dependence is related to service.  However, a claim for 
service connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).

With regard to the veteran's claim for service connection for 
PTSD, the first requirement for any service connection claim 
is evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the Board finds no 
evidence of current disability, such that the claim must be 
denied.  Specifically, the veteran's service medical records 
and post-service VA medical records reflect no diagnosis of 
PTSD.  A July 2004 medical report and a May 2006 VA 
examination expressly noted that the veteran did not meet the 
DSM-IV criteria for PTSD.  Thus, absent evidence of a current 
disability, service connection for posttraumatic stress 
disorder must be denied.

With regard to whether the veteran is entitled to service 
connection for the depression and psychotic disorder with 
which he has been diagnosed, the Board finds that he is not.  

There is no evidence of record that demonstrates that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, and thus 
service connection on a presumptive basis is not warranted.

The first post-service clinical evidence of a depressive 
disorder is not dated until June 2004, approximately 29 years 
after the veteran's separation from service, and the first 
post-service evidence of record of a psychotic disorder is 
not dated until May 2006, approximately 31 years after 
separation from service.  In view of the lengthy period 
without treatment for these disorders, there is no evidence 
of a continuity of treatment, and this weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1332; Rabideau, 
2 Vet. App. at 143.  While the Board acknowledges that the 
veteran in this case has been diagnosed with both depression 
and a psychotic disorder, those diagnoses have been 
determined by the May 2006 VA examiner to be related to 
multiple psychosocial stressors that developed after service, 
rather than in relation to an in-service stressor.  The Board 
is sympathetic to the veteran's assertion that his disorders 
have affected his life in many ways.  However, because his 
diagnoses of depression and psychotic disorder were not based 
upon service-related events, and there is otherwise no 
probative evidence relating either of these disorders to 
service, service connection for depression or a psychotic 
disorder is not warranted.  

The Board has considered both the veteran's claims that he 
has a psychiatric disorder, to include PTSD, related to his 
service, as well as his friends' statements regarding the 
veteran's psychiatric symptoms.  However, as laymen, they are 
not competent to give medical opinions on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran and 
his friends are competent to give evidence about what they 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, February 2005, 
and April 2006; a rating decision in August 2004; a statement 
of the case in January 2005; and a supplemental statement of 
the case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

A July 2006 rating decision established service connection 
for atopic dermatitis and assigned a noncompensable 
disability rating.  In October 2006, the veteran's 
representative expressed disagreement with the rating 
assigned.  No statement of the case has been issued regarding 
the veteran's rating for his skin disability.  Therefore, 
that claim must be remanded for the issuance of a statement 
of the case.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to an 
initial compensable rating for a skin 
disability.  Inform the veteran of his 
appeal rights and that he must perfect 
and appeal if he desires appellate review 
of that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


